DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application claims priority to Foreign Patent Application ATGM 52/2020, filed on 05/08/2020, in Austria.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claims 1, 3, and 6, “at least two front limbs” [Note - the drawings only support an embodiment of the invention having two front limbs, not at least two which implies that more than two front limbs can be present, and it is not clear that an embodiment of the invention exists having more than two front limbs]
Claims 1, 2, and 10, “at least two rear limbs” [Note - the drawings only support an embodiment of the invention having two rear limbs, not at least two which implies that more than two rear limbs can be present, and it is not clear that an embodiment of the invention exists having more than two rear limbs]
Claim 1, “at least one connecting or horizontal bar” [Note - the drawings only support an embodiment of the invention having one connecting or horizontal bar, not at least one which implies that more than one horizontal or connecting can be present, and it is not clear that an embodiment of the invention exists having more than one connecting bar or horizontal bar]
Claims 1 and 7, “at least two fixing holders” [Note - the drawings only support an embodiment of the invention having two fixing holders, not at least two which implies that more than two fixing holders can be present, and it is not clear that an embodiment of the invention exists having more than two fixing holders]
Claim 14, “form-fitting receptacles or rails for a reclining bench or/and a seat board with track rollers”
Claim 16, “at least one deflection pulley is arranged on the connecting or horizontal bar”
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because the term “comprising” in line 6 should read --including-- to avoid legal phraseology; “(Fig. 1)” at the end of the abstract should be deleted.  Correction is required.  See MPEP § 608.01(b).

The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC, AS A TEXT FILE OR AN XML FILE VIA THE PATENT ELECTRONIC SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the patent electronic system.

The disclosure is objected to because of the following informalities: the specification lacks appropriate headings for the relevant sections as indicated above.
Appropriate correction is required.

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
The specification does not provide proper antecedent basis for the claim limitation of “track rollers” of claim 14 [Note - the specification does recite “or rather seat board on rollers” in paragraph 24, but it is not clear if the claimed track rollers are equivalent to the disclosed rollers; see Drawing Objection above]
The specification does not provide proper antecedent basis for the claim limitation of “at least one deflection pulley” of claim 16 [Note - the specification does recite “one or more deflection rollers” in paragraph 26, but it is not clear if the claimed deflection pulley is equivalent to the disclosed deflection rollers; see Drawing Objection above]

Claim Objections
Claims 1-18 are objected to because of the following informalities:  
Claim 1, line 1, “Fitness device” should read --A fitness device--
Claim 1, line 2, “having” should read --comprising-- to better reflect U.S. standards
Claim 1, line 3, “having” should read --comprising-- to better reflect U.S. standards
Claim 1, line 9, “can be” should read --is configured to be--
For each of claims 2-17, line 1, “Fitness device” should read --The fitness device--
For each of claims 2-18, “characterized in that” should read --wherein-- to better reflect U.S. standards
Claim 10, line 2, “at least one roll” should read --at least one roller--
Claim 10, line 3, “the lower end area” should read --a lower end area--
Claim 11, lines 3-4, “the lower end area” should read --a lower end area--
Claim 13, lines 2-3, “the lower end area” should read --a lower end area--
Claim 13, lines 3-4, “the front side” should read --a front side--
Claim 18, line 1, “Application procedure” should read --An application procedure--
Claim 18, lines 8-9, section a), “from its storage place to its installation place” should read --from a storage place to an installation place--
Claim 18, lines 10-11, section b), “releasing the fixing holders (9i, 9j) from their waiting or stand-by positions” should read --releasing each of the fixing holders (9i, 9j) from a waiting or stand-by position--
Claim 18, lines 12-13, section c), “the folding or transport position (Kp) to the operating position” should read --a folding or transport position (Kp) to an operating position--
Claim 18, lines 16-17, section e), “the folding or transport position (Kp) to the operating position” should read --a folding or transport position (Kp) to an operating position--
Claim 18, lines 26-27, section j), “the additional bar (8b) or the additional bars (8a) against rotation” should read --the one or more additional bars (8b) against rotation--
Claim 18, line 30, section l), “at least one of the fitness exercises” should read --at least one fitness exercise--
Claim 18, line 31, section m), “the fitness training” should read --the at least one fitness exercise--
Claim 18, line 32, section n), “from its holders” should read --from the two parallel holders--
Claim 18, line 35, section p), “the additional bar (8b)” should read --the one or more additional bars (8b)--
Claim 18, lines 35-36, section p), “its receptacles” should read --the two parallel receptacles--
Claim 18, line 50, “the universal fitness device” should read --the fitness device--
Claim 18, line 53, “the universal fitness device” should read --the fitness device--
Claim 18, line 54, “its installation place to its storage place” should read --the installation place to the storage place--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “wherein the fitness device (100, 100a-100g) comprises at least two fixing holders (9a-9j), by means of which in each case one of the front limbs (1a-1j) can be connected in each case to one of the rear limbs (2a-2j)” in lines 6-10. It is unclear if “by means of which” is stating that the front limbs are configured to be connected to the rear limbs by the fixing holders, and it is further unclear if “in each case one of the front limbs (1a-1j) can be connected in each case to one of the rear limbs (2a-2j)” is stating that each of the front limbs is configured to be connected to a respective one of each of the rear limbs.
Claim 5 recites the limitation “or of the additional bar (8, 8a, 8b)” in lines 4-5. There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation “at the same level as the holders (6r-6u) on the front limbs” in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 18 as written is dependent on independent claim 1. However, claim 18 recites the limitations of “comprising two front limbs,” “comprising two rear limbs,” “two connecting joints,” “comprising a connecting or horizontal bar,” and “comprising two fixing holders” in lines 2-5. It is unclear if these recited limitations are equivalent to the previously recited limitations of the same names in independent claim 1, or if claim 18 is adding these additional limitations to those already recited in independent claim 1. Should Applicant intend claim 18 to be an independent claim, Applicant should amend claim 18 to remove its dependency on claim 1.
Claim 18 recites the limitation “folding up of the first front limb (1i) from the folding or transport position (Kp) to the operating position” in lines 12-13, section c). The phrase “folding up” is unclear, as this phrase traditionally would be used when positioning something from an operating position to a folding or transport position, which is opposite to the claim.
Claim 18 recites the limitation “folding up of the second front limb (1j) from the folding or transport position (Kp) to the operating position” in lines 12-13, section c). The phrase “folding up” is unclear, as this phrase traditionally would be used when positioning something from an operating position to a folding or transport position, which is opposite to the claim.
Claim 18 recites the limitation “two of the parallel holders (6t, 6u) in the front limbs (1i, 1j)” in lines 21-22, section h). There is insufficient antecedent basis for this limitation in the claim. Additionally, it is unclear if a first of the two parallel holders is located on the first front limb and a second of the two parallel holders is located on the second front limb, or if both of the two parallel holders can be positioned on one of the front limbs.
Claim 18 recites the limitation “two of the parallel receptacles (7v, 7w) in the front limbs (1i, 1j)” in lines 23-25, section i). There is insufficient antecedent basis for this limitation in the claim. Additionally, it is unclear if a first of the two parallel receptacles is located on the first front limb and a second of the two parallel receptacles is located on the second front limb, or if both of the two parallel receptacles can be positioned on one of the front limbs.
Claim 18 recites the limitation “if desired, securing the additional bar (8b) or the additional bars (8a) against rotation (R1)” in lines 26-27, section j). The use of the introductory phrase “if desired” renders the limitation indefinite as it is unclear whether the step following the phrase is part of the method.
Claim 18 recites the limitation “if desired, securing the connecting or horizontal bar (4a) against rotation (R)” in lines 28-29, section k). The use of the introductory phrase “if desired” renders the limitation indefinite as it is unclear whether the step following the phrase is part of the method.
Claim 18 recites the limitation “if necessary and desired, unlocking the connecting or horizontal bar (4b)” in lines 33-34, section o). The use of the introductory phrase “if necessary and desired” renders the limitation indefinite as it is unclear whether the step following the phrase is part of the method.
Claim 18 recites the limitation “if necessary and desired, unlocking the additional bar (8b)” in lines 35-36, section p). The use of the introductory phrase “if necessary and desired” renders the limitation indefinite as it is unclear whether the step following the phrase is part of the method.
Claim 18 recites the limitation “if desired, removing the additional bar (8b) from its receptacles (7v, 7w) in the front limbs (1i, 1j)” in lines 37-38, section q). The use of the introductory phrase “if desired” renders the limitation indefinite as it is unclear whether the step following the phrase is part of the method.
Claim 18 recites the limitation “gripping the connecting or horizontal bar (4b) and tilting it” in lines 47-48. It is unclear if the term “it” in the limitation is referring to the connecting or horizontal bar alone, or the fitness device as a whole.
Claim 18 recites the limitation “via the rollers (20d, 20e) on the rear limbs (2i, 2j) of the universal fitness device (100g) from its erected operating position into a position lying on the rear limbs (2i, 2j)” in lines 49-52, section v). There is insufficient antecedent basis for the limitation “the rollers (20d, 20e) on the rear limbs (2i, 2j) in the claim. Additionally, it is unclear what step is being performed via the rollers, as the two preceding steps are “gripping the connecting or horizontal bar (4b) and tilting it” and “the front limbs (1i, 1j) thereby folding themselves into the folding or transport position (Kp),” neither of which appear to require any action of the claimed rollers. Furthermore, it is unclear what structure the limitation “its erected operating position into a position lying on the rear limbs (2i, 2j)” is referring to, as the preceding structures include the connecting or horizontal bar, the front limbs, the rollers, the rear limbs, and the fitness device.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5-6, 9, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Le Nguyen (US Patent No. 10,207,142).
Regarding independent claim 1, Le Nguyen discloses a fitness device (100) for performing fitness exercises, having at least two front limbs (102, 106) and having at least two rear limbs (104, 108), which are each connected to one another in an upper end area by means of connecting joints (vertex joints 114) and by means of at least one connecting or horizontal bar (116) and wherein the fitness device comprises at least two fixing holders (124), by means of which in each case one of the front limbs can be connected in each case to one of the rear limbs (Fig. 1) in such a manner such that a fixed operating position of the fitness device with at least one predetermined spread angle between the front limbs and the rear limbs is obtained (Figs. 7A-7B; Col. 6 lines 22-31, “the adjustable bar 124 can be fixedly attached to each hollow vertical bar (102, 104, 106 and 108) and comprises collapsible sections (126 and 128) that can be folded easily whenever the user folds the apparatus 100 after doing the exercise. A screw member 144 is fixedly attached to the center of collapsible sections (126 and 128) so that during the time of folding the apparatus 100, the user can simply turn the screw 144 to fold the collapsible sections (126 and 128) of the adjustable bar 124 without removing the adjustable bar 124 from the frame of the apparatus 100”).

    PNG
    media_image1.png
    717
    470
    media_image1.png
    Greyscale

	Regarding claim 3, Le Nguyen further discloses on the at least two front limbs (102, 106), receptacles for receiving additional bars are arranged in a sequential order and in parallel (annotated Fig. 3, receptacles receive additional bars/support sections 122 of second handle assembly 118; Col. 6 lines 50-53, “A support section 122 as shown in FIG. 3 is disposed at distal ends of the second handle bar 120, wherein the support section is removably fastened across each hollow vertical bar (102, 104, 106 and 108) within the pair” ).

    PNG
    media_image2.png
    532
    678
    media_image2.png
    Greyscale

	Regarding claim 5, Le Nguyen further discloses the fitness device comprises a lock (anti-rotation pin 148) blocking a rotation of the connecting or horizontal bar (Col. 4 lines 19-22, “The fastening section 146 comprises a plurality of holes to receive an anti-rotation pin 148 to secure the first handle bar 116 to each vertex joint 114 on each pair of hollow vertical bars (102 and 104)” and Col. 6 lines 15-20, “The first handle bar 116 is removably fastened to each vertex joint 114 on each pair of hollow vertical bars (102 and 104) via an anti-rotation pin member 148 to prevent the first handle bar 116 to rotate about an axis when the user performs the exercise”) or of the additional bar. 
	Regarding claim 6, Le Nguyen further discloses holders arranged in a sequential order and in parallel are arranged on the at least two front limbs (annotated Fig. 3, holders receive support sections 122 of second handle assembly 118).
	Regarding claim 9, Le Nguyen further discloses the fitness device is collapsible from the operating position (Fig. 1) into a folding or transport position in which the spread angle is zero (Fig. 4 shows collapsed/folded position with fixing holders/adjustable bars 124 removed).
	Regarding claim 17, Le Nguyen further discloses recesses are arranged on the rear limbs at the same level as the holders on the front limbs (annotated Fig. 3 above).

Claims 1-3, 6, 9-10, 13, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stallman (US Patent No. 9,421,411).
Regarding independent claim 1, Stallman disclose a fitness device  (100) for performing fitness exercises, having at least two front limbs (118) and at least two rear limbs (122), which are each connected to one another in an upper end area by means of connecting joints (pivot 174) and by means of at least one connecting or horizontal bar (uppermost cross brace 144, connects left front and rear limb with right front and rear limb) and wherein the fitness device comprises at least two fixing holders (176), by means of which in each case one of the front limbs can be connected in each case to one of the rear limbs in such a manner such that a fixed operating position of the fitness device with at least one predetermined spread angle between the front limbs and the rear limbs is obtained (see Fig. 1).

    PNG
    media_image3.png
    449
    578
    media_image3.png
    Greyscale

	Regarding claim 2, Stallman further discloses a reinforcement board or step board (lowermost cross brace 144) is arranged in a lower end area of the at least two rear limbs (122).
	Regarding claim 3, Stallman further discloses on the at least two front limbs (118), receptacles (longitudinally spaced-apart handle mounts 120) for receiving additional bars (handles 126; Col. 5 lines 45-46, “a plurality of the handles 126 may be pivotally mounted to the pairs of handle mounts 120”) are arranged in a sequential order and in parallel.
	Regarding claim 6, Stallman further discloses holders (longitudinally spaced-apart handle mounts 120) arranged in a sequential order and in parallel are arranged on the at least two front limbs (118, see Fig. 2)).
	Regarding claim 9, Stallman further discloses the fitness device (100) is collapsible from the operating position (Fig. 1) into a folding or transport position in which the spread angle is zero (Fig. 9).
	Regarding claim 10, Stallman further discloses at least one roller (wheels 150) is arranged in the lower end area of the at least two rear limbs (122).
	Regarding claim 13, Stallman further discloses a flattening (floor pads 146) is arranged in the lower end area of the front limbs (118) on the front side (see Fig. 2).
	Regarding claim 17, Stallman further discloses recesses (longitudinally spaced-apart platform mounts 124) are arranged on the rear limbs (122) at the same level as the holders (longitudinally spaced-apart handle mounts 120) on the front limbs (118, see Fig. 9).

Claims 1-2, 4-5, and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Margulies (US Patent No. 2,817,522).
Regarding independent claim 1, Margulies discloses a fitness device (Fig. 1) for performing fitness exercises, having at least two front limbs and having at least two rear limbs (see annotated Fig. 1), which are each connected to one another in an upper end area by means of connecting joints (sleeves 71, wings 72, pins 73, inner sleeve 74, flange 75, ball bearings 76, screws 78, collar 79, set screw 80, and bolt 81) and by means of at least one connecting or horizontal bar (77) and wherein the fitness device comprises at least two fixing holders (transverse members 18), by means of which in each case one of the front limbs can be connected in each case to one of the rear limbs in such a manner such that a fixed operating position of the fitness device with at least one predetermined spread angle between the front limbs and the rear limbs is obtained (see Fig. 1).

    PNG
    media_image4.png
    673
    691
    media_image4.png
    Greyscale


Regarding claim 2, Margulies further discloses a reinforcement board or step board (base member 10) is arranged in a lower end area of the at least two rear limbs (see Fig. 1).
Regarding claim 4, Margulies further discloses the connecting joints (Fig. 4, comprising sleeves 71, wings 72, pins 73, inner sleeve 74, flange 75, ball bearings 76, screws 78, collar 79, set screw 80, and bolt 81) comprise positioning rings (collar 79) with grub screws (set screws 80) arranged on the connecting or horizontal bar (77; Col. 4 lines 49-52, “An adjustable collar 79’ is mounted on the outer end of each of the inner sleeves 74 and serves to retain the outer sleeves 71 thereon, the collar 79’ being adjustable by means of set screws 80”).

Regarding claim 5, Margulies further discloses the fitness device comprises a lock blocking a rotation of the connecting or horizontal bar (Col. 4 lines 54-59, “When it is desired to lock the chinning bar 77 relative to the outer sleeve 71, it is only necessary to adjust a bolt 81 screw threaded upwardly through the bottom of each of the outer sleeves 71 until it is received within a corresponding opening provided in the inner sleeves 74 (Fig. 4)”) or of the additional bar.
	Regarding claim 13, Margulies further discloses a flattening (vertical portion 20 of extension 19 of transverse members 18) is arranged in the lower end area of the front limbs on the front side (see Figs. 1 and 15).
	Regarding claim 14, Margulies further discloses the fitness device comprises form-fitting receptacles or rails (collars 90 with brackets 97) for a reclining bench (reclining bench/abdominal board 86, 87) or/and a seat board with track rollers.
Regarding claim 15, Margulies further discloses the connecting joints (Fig. 4, comprising sleeves 71, wings 72, pins 73, inner sleeve 74, flange 75, ball bearings 76, screws 78, collar 79, set screw 80, and bolt 81) comprise ball or roller bearings (76; Col. 4 lines 42-45, “An inner sleeve 74 (Fig. 4) integrally formed at its inner end with a flange 75 is rotatably mounted within each of the outer sleeves 71 by means of ball bearings 76”).

Claims 1-2 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suarez (US Patent No. 10,532,239).
Regarding independent claim 1, Suarez discloses a fitness device (10) for performing fitness exercises, having at least two front limbs (front 24, 26) and having at least two rear limbs (rear 24, 26), which are each connected to one another in an upper end area by means of connecting joints (first and second couplers 42) and by means of at least one connecting or horizontal bar (22) and wherein the fitness device comprises at least two fixing holders (38), by means of which in each case one of the front limbs can be connected in each case to one of the rear limbs in such a manner such that a fixed operating position of the fitness device with at least one predetermined spread angle between the front limbs and the rear limbs is obtained (see Fig. 1).

    PNG
    media_image5.png
    756
    552
    media_image5.png
    Greyscale

	Regarding claim 2, Suarez further discloses a reinforcement board or step board (rear 28) arranged in a lower end area of the at least two rear limbs (rear 24, 26).
Regarding claim 16, Suarez further discloses at least one deflection pulley (first and second top pulleys 72) arranged on the connecting or horizontal bar (22).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Le Nguyen (US Patent No. 10,207,142) and further in view of Qiu (US Patent No. 10,813,832).
Le Nguyen teaches the invention as substantially claimed, see above.
Regarding claim 7, Le Nguyen teaches wherein the at least two fixing holders (124) are pivotable arranged in a swivel joint (collapsible sections 126, 128 pivotable arranged in a swivel joint relative to one another via screw member 144, see Figs. 7A-7B) and attachable into different locations (on the respective front limb at 106 and rear limb at 108) by pins (130), but does not teach the at least two fixing holders being screwable into different threaded bushings by means of a hand screw.
Qiu teaches a fastener (80) for securing two elements of a fitness device to one another (Figs. 14, 15, 16) that comprises a hand screw (82) being screwable into a bushing (nut 84, see Fig. 16).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the pins of Le Nguyen to be a hand screw and a bushing/nut, as is taught by Qiu, as a matter of simple substitution of one known element for fastening two elements of a fitness device to one another with another to achieve the same predictable results of securely attaching the at least two fixing holders to the different locations on the front and rear limbs.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Stallman (US Patent No. 9,421,411).
Stallman teaches the invention as substantially claimed, see above.
Regarding claim 8, Stallman teaches wherein the fitness device (100) may be formed of any suitable material (Claim 8 lines 42-44, “Exercise device 100 may be formed of any suitable material such as metal, fiberglass, resin, composites, or a combination thereof”), but does not teach wherein the fitness device is made of impregnated laminated wood.
However, absent any showing of criticality, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the fitness device of Stallman to be made of impregnated laminated wood since it has been held to be within the general skill of one in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Stallman (US Patent No. 9,421,411) and further in view of Thomas (US Patent No. 10,905,912).
Stallman teaches the invention as substantially claimed, see above.
Regarding claim 11, Stallman teaches replaceable feet (floor pads 146) in the form of caps arranged in the lower end area of the front limbs and the rear limbs (see Fig. 2; each floor pad 146 forms a cap at the bottom end of each of the front limbs and rear limbs), and further teaches a bottom surface of each foot comprises any suitable slip-resistant feature (Col. 6 lines 24-28, “The bottom surface 148 includes any suitable slip-resistant feature such as textured, contoured, gripping, resilient or cushioning material that substantially prevents the exercise device 100 from moving relative to an underlying surface when in use”), but does not necessarily teach the feet being rubber caps.
Thomas teaches an analogous fitness device (5) comprising feet (rubber feet 215), where the feet include a bottom surface that is comprised of rubber (Col. 9 lines 34-36, “The rubber foot 215 may further include a rubber pad 250 preventing the workout apparatus 5 from sliding on the floor.”).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the feet of Stallman to be rubber caps by modifying the bottom surface to comprise rubber, as is similarly taught by Thomas, for the purpose of providing feet of a suitable material for frictionally engaging with a ground surface to prevent unwanted movement of the fitness device (Thomas Col. 9 lines 34-36). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Margulies (US Patent No. 2,817,522) and further in view of Panaiotov (US Patent No. 7,736,286).
Stallman teaches the invention as substantially claimed, see above.
Regarding claim 12, Margulies does not teach at least one fastening for a rubber band is arranged in the reinforcement board or step board (base member 10).
Panaiotov teaches an analogous fitness device (elastic resistance training system 10) comprising a plurality of fastenings for rubber bands (attachment points/rings 42, 70, 72) connected to various elements of the fitness device to allow a user to perform exercises therewith using rubber bands (Abstract lines 1-2, “An exercise system is disclosed that is configured to provide mounting surfaces for elastic resistance training elements.”).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the fitness device of Margulies to include various fastenings for rubber bands thereon, including the reinforcement board or step board, as is similarly taught by Panaiotov, for the purpose of allowing a user to perform an increased variety of exercises with the fitness device that include resistance-based training exercises.

Examiner’s Comment
No prior art rejection has been made with respect to claim 18 as the indefiniteness of the claim renders the scope of the claim unascertainable with a high degree of uncertainty.  "When there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art.”  See MPEP § 2173.06.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Notice of References Cited for additional pertinent prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN FISK whose telephone number is (571)272-1042. The examiner can normally be reached 8AM-4PM M-F (Central).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN M FISK/Examiner, Art Unit 3784                                                                                                                                                                                                        

/LOAN B JIMENEZ/Supervisory Patent Examiner, Art Unit 3784